

Exhibit 10.1


AMENDMENT
 
This Amendment (“Amendment”), to the Purchase Order Financing Agreement dated
August 27,2007 (the “P0”) between Dutchess Private Equities Fund, Ltd
(“Dutchess”) and Logistical Support, LLC (the “Company”), is made this 22nd day
of January, 2008.
 
WHEREAS, it is in the best interest of both parties to facilitate (the
“Facilitation”) the amendments in connection with the Previous Agreements.
 
NOW, THEREFORE, for good and valuable consideration the receipt and sufficiency
of is hereby acknowledged, and the premises and mutual covenants and agreements
set forth herein and in reliance upon the representations and warranties
contained herein, the parties hereto covenant and agree as follows:
 

1.  
Amendment to the PO. The PO is hereby amended to DELETE in its entirety the
Section 1.3 -“Repayments” - and contemporaneously the PO is hereby amended to
INSERT the following paragraph as the amended Section 1.3 - “Repayment”:

 
Section 1.3 Repayment
 
The Company shall make mandatory payments to the Holder on each Advance
(“Payment” or collectively, the “Payments”) as funds are paid to and received by
the Company from the contract of orders in Exhibit B (“Collateral Orders” or
“Orders”) (attached hereto and incorporated herein by reference) sixty (60)
calendar days after the Company’s receipt of all or any portion of funds from
Collateral Orders listed on Exhibit B or from the Company’s Factoring Line
(defined below). In the event that during such sixty (60) day period, the
Company receives an excess of one million five hundred thousand dollars
($1,500,000) from the Collateral Orders, the Company shall immediately make
payment to the Holder the excess funds received. All payments shall be made via
wire transfer in immediately available funds. Except as specifically stated
herein, the Company shall immediately make Payment to the Holder on ANY funds
received from the Collateral Orders listed on Exhibit B.
 
The Company shall use all commercially reasonable best efforts to maintain and
use the current factoring line of credit with Wells Fargo Bank, NA (“Factoring
Line”) in order to ensure the Holder full payment on the Advance Amount.
 
The Company may make additional payments (“Prepayment”) without any penalties
provided the Comp y has paid all Interest Payments then required to be paid.
 

2.  
Amendment to the PO. The PO is hereby amended to DELETE in its entirety the
Article 21 -“Investor Shares; Date of Consideration” - and contemporaneously the
PO is hereby amended to INSERT the following paragraph as the amended Article 21
— “Investor Shares; Date of Consideration”:

 

--------------------------------------------------------------------------------


 
Article 21   Investor Shares; Date of Consideration
 
a. The Parent shall issue to the Holder one million (1,000,000) shares of
unregistered, restricted Common Stock (the “Incentive Shares”) as an incentive
for the Holder entering into this Agreement with the Company, of which the
Holder acknowledges five hundred thousand (500,000) Incentives Share have been
paid as of the date of this Amendment. The Incentive Shares shall be issued and
delivered to the Holder upon Closing. The Parent’s failure to issue the
Incentive Shares shall constitute an Event of Default and the Holder may elect
to enforce the remedies outlined in Article 4 hereof. The Parent’s obligation to
provide the Holder with the Incentive Shares, as set forth herein, shall survive
the termination of this Note and any default on this obligation shall provide
the Holder with all rights, remedies and default provisions set forth in this
Note or otherwise available by law. The Incentive Shares shall carry piggyback
registration rights until such time as the Holder can freely sell the Incentive
Shares promulgated under Rule 144 without restrictions for volume limitations
thereunder. The Parent shall notify the Holder within ten (10) business days of
its intention to file a registration statement, and the Holder shall have the
option to request the Incentive Shares to be included in the registration
statement. In the event that the Holder requests the Parent includes the
Incentive Shares and the Parent files a registration statement that does not
include the Incentive Shares, the Parent shall pay to the Holder five hundred
thousand (500,000) additional shares. The Parent shall not be obligated to pay
the five hundred thousand (500,000) additional shares in the event the United
States Securities and Exchange Commission deems the Incentives Shares in excess
of those allowed to be registered under Rule 415. The Holder shall have retain
the full right to waive any such piggyback registration rights.
 

3.  
No other terms, rights or provisions of the Transaction Documents are or should
be considered to have been modified by the terms of this Amendment and each
party retains all other rights, obligations, privileges and duties contained in
the Transaction Documents.

 
Agreed and Accepted, and duly authorized to sign, on this 22nd day of January,
2008.
 
 

                   By
Dutchess:                                                                    
            Douglas H. Leighton, Director         By
Company:                                                                                          
                  Bruce W. Littell, CEO      

 